Citation Nr: 1439343	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-20 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a Veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund or entitlement to VA benefits.  


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and April 2010 decisional letters from the VA Regional Office (RO) in Manila, the Republic of the Philippines.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he served as a member of the Philippine Commonwealth Army and/or recognized guerrillas, in the service of the United States Armed Forces of the Far East during World War II.  The appellant sought a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund under the American Recovery and Reinvestment Act.  See February 2009 Claim.  Additionally, the appellant submitted a claim for disability compensation and pension benefits in April 2010.  See April 2010 Claims Form.

Verification of Service 

In order to demonstrate entitlement to a one-time payment from the FVEC and/or entitlement to disability compensation and pension benefits, the appellant must demonstrate qualifying service.  See American Recovery and Reinvestment Act § 1002(d), Pub. L. No. 111-5 (enacted Feb. 17, 2009); see also 38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.40, 3.41 (2013).  The types of evidence the VA may accept to establish qualifying service are listed in 38 C.F.R. § 3.203.  See 38 C.F.R. § 3.203; see also Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from the appropriate service department.  38 C.F.R. § 3.203(c); Soria, 118 F.3d at 749.

The evidence submitted by the appellant concerning his service did not meet the requirements of § 3.203(a); thus, the RO was required to obtain verification of service from the appropriate U.S. service department, the Department of the Army.  The National Personnel Records Center (NPRC) certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  See NPRC responses received August 2009, May 2014 & June 2014.  Based on the NPRC's findings, the RO determined that the appellant did not have basic eligibility for legal entitlement to payment from the FVEC fund or other VA benefits.  

During the pendency of this appeal, the U.S. Court of Appeals for Veteran's Claims (Court) held in Tagupa v. McDonald that absent evidence of a statutorily delegated duty, § 3.203 requires verification of service from the relevant service department, not the NPRC.  Tagupa v. McDonald, 2014 WL 4199213 (August 26, 2014).  The key issue on appeal in Tagupa was whether the NPRC, as an agency of the National Archives and Records Administration (NARA), constitutes a "service department" for purposes of verifying service under 38 C.F.R. § 3.203(c).  The Court found that although the Department of the Army transferred responsibility for providing "reference services" on the collection of Philippine Army files to the NARA pursuant to a Memorandum of Agreement (MOA), it was unclear whether the MOA also authorized the NARA to make administrative determinations verifying service.  The Court found that because the language of the MOA was ambiguous on this issue, it could not find that the Department of the Army delegated its statutory duty to make administrative determinations verifying service to the NARA. Thus, the Court held that § 3.203 requires verification of service from the relevant service department itself, instead of the NPRC, and therefore remanded the matter for VA to seek verification of service directly from the Department of the Army.  

Consistent with the Court's ruling in Tagupa, the Board remands the instant matter to the AMC/RO to obtain verification of the appellant's claimed service from the Department of the Army.  The verification the RO received from the NPRC is insufficient to satisfy the requirements of § 3.203(c).  As such, verification of service from the Department of the Army should be obtained.


VCAA Notice

VA is obligated to inform the appellant of the information or evidence necessary to prove the element of veteran status, what information the veteran was responsible for providing, and what information VA would seek to obtain concerning that element.  Palor v. Nicholson, 21 Vet. App. 325, 331 (2007); see 38 U.S.C.A § 5103(a) (West 2002).  The record on appeal does not show that the appellant was provided such notice.  Thus, on remand, the AMC/RO should send the appropriate notice to the appellant.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the appellant appropriate notice pursuant to the Veterans Claims Assistance Act of 2000 under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), regarding the evidence needed to establish veteran status.  

2.  Secure any available verification of the appellant's claimed service during World War II from the Department of the Army using all the descriptive information he previously submitted, as well as any newly submitted evidence.  In connection with this request, the AMC/RO should provide the Department of the Army copies of all relevant records in the claims file, including the letters and statements furnished by the appellant and the verification requests provided to the NPRC.  

3.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the appellant with a supplemental statement of the case and afford him the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



